DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-15 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a second electrode spaced apart from the first electrode between the moisture absorption prevention layer and the dielectric layer,
wherein the first electrode has a thickness greater than that of the moisture absorption prevention layer.

4.	Claims 2-10 are allowed due to the fact that they further limit and depend on claim 1.

5. 	Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a moisture absorption prevention layer covering top, bottom, and side surfaces of the substrate;
wherein the dielectric layer covers a top surface of the moisture absorption prevention layer between the first electrode and the second electrode.

6.	Claims 12-15 are allowed due to the fact that they further limit and depend on claim 11.

7.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Tsai (Pub. No.: US 2018/0231403) teaches “A multifunctional sensor including a substrate, a first sensing structure, a dielectric layer and a second sensing structure is provided. The first sensing structure is disposed on the substrate. The dielectric layer is disposed on the first sensing structure. The second sensing structure is disposed on the dielectric layer. The first sensing structure and the second sensing structure are located on the same side of the substrate” (Abstract).
b)	Noh (Pub. No.: US 2010/0140596) teaches “an organic thin film transistor and method of forming the same. The organic thin film transistor can decrease threshold voltage and driving voltage by forming a thin organic dielectric layer in a lamella structure using a diblock copolymer including a hydrophilic polymer with high permittivity and a hydrophobic polymer with low permittivity together. Also, the method can simplify the manufacturing process by forming an organic dielectric layer including polymers having two different physical properties through one spin coating” (Abstract).
c)	Lee (Pub. No.: US 2010/0019230) teaches “a molecular electronic device including a functional molecular active layer having a stack structure including oppositely charged first and second molecular active layers, and a method of manufacturing the molecular electronic device. The molecular electronic device includes: a first electrode; an organic dielectric thin layer comprising molecules each having a first end self-assembled on a surface of the first electrode and a second end having a cationic or anionic group; a functional molecular active layer stacked on the organic dielectric thin layer” (Abstract).
d)	Brown, JR (Pub. No.: US 2005/0079386) teaches “a device, method and system for making a display and displaying information that includes a fibrous organic substrate, e.g., a cellulose or cellulose substrate, and a variable reflectivity dye disposed in the fibrous substrate, wherein the reflectivity of the dye is modulated in situ” (Abstract).
e)	Ahn (Pub. No.: US 2012/0178253) teaches “porous, low-k dielectric materials and methods of manufacturing and using the same. In some embodiments, porous, low-k dielectric materials are manufactured by forming a porogen-containing dielectric layer on a substrate and then removing at least a portion of said porogen from the layer” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867